--------------------------------------------------------------------------------

Exhibit 10.1

August 31, 2010

PRIVATE & CONFIDENTIAL

Chris Bunka
CEO and co-founder
Enertopia Corporation
Suite 950 1130 West Pender
Vancouver, BC, Canada

Dear Chris,

RE: Capital Raising –Engagement Letter

Thank you for requesting the investment banking services of Vancouver Green
Capital Ventures (“GreenCap”, “we”, “us” or “our”). This letter confirms our
engagement (“Engagement”) by Enertopia Corporation (the “Client company”) in
connection with the proposed capital raising (the “Transaction”) described here
and in Paragraph 1 below.

This Engagement Letter sets forth in detail the scope and terms of our
Engagement hereunder, and sets out the professional services (the “Services”)
that we will provide in connection with this Engagement.

     1.      Our Understanding of the Current Situation

The Client company will require $3MM in equity/debt financing for supporting a
client building owner with increasing their energy efficiency on the short term.
In addition to that the client is looking for $50MM to $100MM to build a
portfolio of project finance companies supporting retail and corporate clients
with exploiting opportunities for energy cost optimization through using the
client’s bundle of patented solar and clean water technologies.

The Company is an existing entity with 15,710,240 shares issued and outstanding
and approximately 37% owned by management (42% fully diluted). The Management
and Advisory team consists of: Mark Snyder, Roger Huber, Chris Bunka, Bal
Bhullar, Tom Ihrke, and Robert McAllister. The client contact person for this
engagement is Mr. Chris Bunka. The company has started to develop a detailed
business plan which will be fine tuned and used in approaching sources of
capital in the coming period.

In the period August to October 2010, the engagement will proceed and be billed
on the basis of a combination of retainer and completion fees. This fee will
include the following investment banking services:

-      Recommend appropriate financial structure and investment vehicles
-      Establish profile of preferred investor(s)/sources of funding
-      Formulate capital raising strategy

--------------------------------------------------------------------------------

-      Identify potential investors/sources of funding in Western Europe and
Canada
-      Approach potential investors/sources of funding in Western Europe and
Canada
-      Present financing term sheet to prospective investors/sources of funding
-      Assist in strategy and tactics in negotiations with investor/sources of
funding
-      Advise on the form, pricing and structure of the Transaction
-      Assist in obtaining signed/approved term sheet(s)
-      Assist in the negotiation of basic transaction with investors/sources of
funding
-      Assist in the negotiation of a definitive agreement(s) for the
transaction
-      Assist in resolving issues in moving the process to a successful closing

     2.      Staffing

GreenCap investment banking services will be delivered by John Spangenberg
(Canada) and Gerrit Koning (The Netherlands) with the full support of the
European GreenCap syndicate.

     3.      Source of Funds

GreenCap will raise the required financing by offering the investment
opportunity sourced through professional and other connections and means
(collectively, all sources of financing is referred to as the “Potential
Investors”). The Client company hereby acknowledges that GreenCap has expended
and invested significant financial and human resources to build GreenCap’s
goodwill and reputation with each of the Potential Investors. The Client company
acknowledges that, to the extent that any of the Potential Investors choose to
invest or loan capital for the benefit of the Client company (the “Confirmed
Investors”), the Confirmed Investors have so chosen based on the goodwill and
reputation of GreenCap established with the particular individual or entity. The
Client company further acknowledges that the names and identities of the
Potential Investors are confidential and proprietary to GreenCap.

The Client company hereby promises and covenants that it will not, as of the
date hereof, contact any person which GreenCap has notified the Client company
is a Potential Investor directly in relation to debt-raising, financing,
investment opportunities or any similar matter without the prior written consent
of GreenCap. The Client company further acknowledges that GreenCap would suffer
irreparable harm if the Client company contacted any of the Potential Investors
and that such conduct would constitute a willful circumvention of this
Engagement as well as a direct and intentional interference with contractual
relations between GreenCap and the Potential Investors.

The prohibition against the Client company contacting any of the Potential
Investors survives termination or expiry of this Engagement. Any future contact
by the Client company with a Potential Investor (whether during the term of this
Engagement or thereafter) will constitute a breach of the prohibition unless the
Client company obtains from GreenCap a prior, written waiver of the prohibition.

--------------------------------------------------------------------------------

     4.      Retainer fees, completion fees, taxes and expenses

As agreed in our email correspondence, the following fee structure will apply to
our Engagement (our emails in the week of Aug23, 2010):

Retainer Fee – $3MM round completed by around Sept30; (likely mostly equity)
$50MM - $100MM round completed by Spring2011. (likely mostly off balance-sheet)

A 3-month term at: retainer of $3,000/month plus completion fee of 250 basis
points (2.5%) for the first $3MM; WITH the option of extending it for another
6-months at $6,000/month plus completion fee of 190 basis points (1.9%) for the
next $50MM-$100MM; such option MUST be exercised if the $3MM is completed and
MAY be exercised if the $3MM is NOT completed.

The retainer fee is exclusive of taxes and out of pocket costs. OPC include
travel, legal and research fees necessarily to support the deal. For each and
all major expenditure (exceeding 20% of the retainer fee) GreenCap will ask in
writing for prior approval to the client. We have adopted a frugal policy with
our own money and certainly with client's money. We are happy to work with your
internal attorneys, rating agencies or CFA analysts on the deal if that keeps
financing cost down.

We are able to keep our fees competitive by strong working capital management.
Timely payment helps to prevent future cost increases. We appreciate prompt
payment of the retainer fees – that is within 5 days of the dates presented
below:

- The payment dates for the retainer fee plus taxes plus OPC (if applicable) for
the first (3MM) transaction are: Aug31, Sept31, Oct31.
- the payment date for the second (100MM) transaction, should the option be
exercised by the Company, is Nov31, 2010 and every end of the month until Spring
2011.
- The payment date for the completion fees is the transaction date. The
Completion Fee shall be paid on the closing date of the financing transaction by
way of payment from the trust account of the solicitor facilitating the
financing transaction, or other method acceptable to GreenCap.

In the event that the Company does not proceed in good faith with a financing
transaction where an offer of financing is made by one or more prospective
investors/funders where the terms of such offer(s) of financing are
substantially as agreed upon by the Client company and GreenCap (i.e. as set out
in the Confidential Information Memorandum or related correspondence), Concept
may at its sole discretion hold the Company to have terminated this engagement
letter, thereby invoking the provisions of paragraph 6.2 on the following page.

Taxes – Goods and Services taxes and any other value added or sales tax, if
applicable will be added to amounts payable under this Engagement for both the
retainer and the completion fee.

--------------------------------------------------------------------------------

     5.      Reasonable Effort

Reasonable Commercial Efforts – It is acknowledged by the Company that our
services are being performed on a reasonable commercial business efforts basis.
As such, there is no guarantee or warranty provided that the transaction will be
completed at all, or under the original terms and conditions contemplated by
Concept and the Company.

     6.      Duration of Engagement

6.1         Term – The term of this Engagement shall commence in August, 2010
and shall terminate in October 2010 unless earlier terminated under Section 6.2.

6.2         Termination of Engagement – At any time during the Term of the
Engagement, Either party may terminate this Engagement for whatever reason upon
Fifteen (15) days’ written notice, subject to the following:

 * If the Client company subsequently enters into a financing agreement with an
   investor/funder introduced by GreenCap within 12 (twelve) months after the
   date of termination, then the Completion Fee less fees paid under the
   immediately preceding paragraph shall be due and payable upon completion of
   that transaction

 * Such termination shall be effective upon the Client company satisfying its
   obligations under this Engagement Agreement; and,

 * If GreenCap terminates this engagement, then GreenCap’s compensation shall be
   limited to the sum of any Work Fee billed under Paragraph 4 to the date of
   termination, and such termination shall be effective the date set out in
   GreenCap’s termination notice.

     7.      Terms and Conditions

The attached Terms and Conditions, which form part of this engagement, set out
the certain further duties of the parties, and address certain variable aspects
of the requirements of the parties and contain contractual and legal damages
limitations in respect of the Services. The Terms and Conditions provide that,
amongst other things, you will indemnify us against claims brought by any third
party and that our aggregate liability to you whether in contract, tort or
otherwise will be limited to the amount paid by you in respect of the services.

This letter and the Terms and Conditions attached comprise the entire contract
(the “Contract”) for the provision of the Services to the exclusion of any other
express or implied term, whether expressed orally or in writing, including any
conditions, warranties and representation and shall supersede all previous
letters of engagement, undertakings, agreements and correspondence regarding the
Services.

--------------------------------------------------------------------------------

     8.      Governing Law and Jurisdiction

The Contract shall be governed by and interpreted in accordance with the laws of
Canada and British Columbia. The Courts of British Columbia shall have exclusive
jurisdiction in relation to any claim, dispute or difference concerning the
Contract and any matter arising from it.

     9.      Consent for Personal Information Collection, Use, and Disclosure

The privacy and security of the personal information you give us are important
to us. We strive to ensure the strictest compliance with all applicable
provincial and federal standards of protection and disclosure of personal
information by any and all of our employees, agents, divisions and/or affiliates
(hereinafter referred to collectively as ‘GreenCap”). By signing this
Engagement, you agree that GreenCap may collect, use and disclose personal
information about you as long as this collection, use and disclosure is only
relevant to the purposes of this Engagement. Personal information that is not
relevant to the purposes of this engagement or the Other Matters will not be
used by GreenCap or disclosed to anyone for any reason without your further
prior consent.

--------------------------------------------------------------------------------

     10.    Acknowledgments and Acceptance

You hereby acknowledge that GreenCap has not made any warranties or guarantees
of any nature with respect of the success or satisfactory conclusion of the
objectives or the services or as to the economic, financial or other results
which may be obtained or experienced by you as a result of the success or lack
of results of the Services.

Please acknowledge your acceptance of the terms of this Engagement under the
attached confirmation and returning a copy of this Engagement Letter, including
the attached Terms and Conditions, also signed at the end, to us at the address
on Page 1.

If you have any questions regarding this letter or the attached terms and
conditions, please do not hesitate to contact us.

Yours very truly,

Vancouver Green Capital Ventures Amsterdam, London and Zurich

JOHN SPANGENBERG, ESQ.                          AUGUST, 31st , 2010    
               Date: ________________________ JFA Spangenberg       Managing
partner GreenCap  

Confirmation of Terms of Engagement

Having read both the above letter of engagement from GreenCap dated August 31,
2010 and the Terms and Conditions attached hereto and forming a part hereof, we
agree to engage GreenCap according to the terms set out herein.

Chris Bunka

On behalf of Enertopia Corporation

Signed:   _______________________________         Date:
               Chris Bunka

Position: _______________________________
                CEO

--------------------------------------------------------------------------------

          TERMS AND CONDITIONS

The following are the terms and conditions (the “Terms and Conditions”) on which
we will provide the Services to you set out within the attached Engagement
Letter. The Engagement Letter and these Terms and Conditions are together
referred to as the Engagement Agreement (“Engagement Agreement”). The Engagement
Agreement forms the entire agreement between us relating to the Services. It
replaces and supersedes any previous proposals, correspondence, understandings
or other communications whether written or oral. The headings and titles in the
Engagement Agreement are included for ease of reference but do not form part of
the Engagement Agreement.

     1.      Reports and Advice

Reliance on Drafts – you acknowledge that no reliance shall be placed on draft
reports, conclusions, or advice, whether oral or written, issued by us as the
same may be subject to further work, revision and other factors which may mean
that such drafts are substantially different from any final report or advice
issued. Drafts shall not be released to any third party other than your own
professional advisors.

Use and Purpose of Advice and Reports – any advice given or report issued by us
is provided solely for your use and benefit and only in connection with the
purpose in respect of which the Services are provided. Unless required by law,
you shall not provide such report to any third party, other than legal counsel
or accountants retained by you, without our prior written consent, which we may
at our discretion grant, withhold or grant subject to conditions. In no event,
regardless of whether consent has been provided, shall we assume any
responsibility to any third party to which any advice or report is disclosed or
otherwise made available.

     2.      Information and Assistance

Provision of Information and Assistance – our performance of the Services is
dependent upon you promptly providing us with such information and assistance as
we may reasonably require from time to time.

Punctual and Accurate Information – you shall use reasonable skill, care and
attention to ensure that all information we may reasonably require is provided
on a timely basis and is accurate and complete. You acknowledge that we will be
relying on the information that you provide us. You shall also notify us if you
subsequently learn that the information provided to us is incorrect or
inaccurate or otherwise should not be relied upon. Furthermore, if during the
engagement, new information arises that is reasonably relevant to the Engagement
you will promptly notify us and provide us with all such information.

Your Responsibility for Information provided – any reports issued or conclusions
reached by us may be based upon information provided by you or on your behalf.
If the Company has suffered fraud or has misstated inventory or other values of
any kind, such having been occasioned by your employees, agents or contractors,
Concept’s Services are not designed to uncover any such problem. Accordingly, we
assume no responsibility and make no representations with respect to the
accuracy or completeness of any information provided by you or on your behalf.

--------------------------------------------------------------------------------

False or Misleading Information – our professional standards preclude us from
being associated with false or misleading financial information. Consequently,
all financial information must be prepared in accordance with standards
established by the Canadian Institute of Chartered Accountants. Any unresolved
issues relating to the review and reporting of financial information that
results in not being able to issue a marketing document, is deemed to be
termination by the Company as per Clause 6.2 of the Engagement Letter.

     3.      Fees and Additional Services

Fee Basis – our fees will be charged on the basis set out in Section 4 of the
Engagement Letter.

Changes to Services – either party may request changes to the Services. We shall
work with you to consider and, if appropriate, to vary any aspect of the
Engagement, subject to payment of reasonable additional Working Fees and
allowing for a reasonable additional period to provide any additional Services.
Any variation to this Engagement may be an amendment (as set forth below) or may
be set forth in a separate letter of engagement signed by both parties. Except
as specifically amended or replaced, any such variation shall continue to be
governed by the provisions of this Engagement including these Terms and
Conditions.

     4.      Liability Limitation

Limitation of Our Liability – our liability to pay damages for all losses,
including failure to close any potential transaction, consequential damages,
economic loss or failure to realize anticipated profits, savings or other
benefits, incurred by you as a direct result of breach of contract or negligence
or any other tort by us in connection with or arising out of the Engagement or
any addition or variation thereto shall be limited to that proportion only of
your actual loss which was directly and solely caused by us and in any event our
liability shall in no circumstances exceed in the aggregate the maximum amount
billed or incurred, exclusive of taxes, under paragraph 4 in the Letter of
Engagement.

     5.      Indemnity Against Third Party Liability

You agree to indemnify us against all liabilities, losses, claims, demands and
reasonable expenses, including but not limited to our legal fees and expenses
and including our reasonable internal management time and administrative costs,
brought against us by any party or person whatsoever, other than you, in
connection with or arising out of the Engagement.

--------------------------------------------------------------------------------

     6.      Governing Law

Applicable Law – this Contract shall be governed by and interpreted in
accordance with the laws of Canada and the province set forth in the letter of
Engagement and except as otherwise provided herein the Courts of that province
shall have exclusive jurisdiction in relation to any claim, dispute or
difference concerning the Engagement Agreement and any matter arising from it.
The parties irrevocably waive any right they might have to object to any action
being brought in those Courts, to claim that the action has been brought to an
inconvenient forum, or to claim that those Courts do not have jurisdiction.

Dispute Resolution – Should a dispute arise between us with respect to this
Engagement Agreement, and prior to the delivery of a notice of terminating the
Engagement for cause, the complaining party shall provide full details of its
complaint to the other party and both parties will immediately attempt to
resolve the dispute in good faith by senior level negotiations. As time and
momentum are of importance to both parties, the Work shall, as far as possible,
continue while the matter in dispute is being addressed, both parties using
commercial good faith. If an agreement cannot be reached within 30 days of a
complaint being made by a party, the dispute shall be referred to arbitration.
The parties shall either agree on a single arbitrator no later than the Tenth
(10th) day after the failure of talks or, failing agreement, the parties shall
forthwith each select its own arbitrator. The two (2) arbitrators thus selected
shall have the unfettered discretion to choose a third arbitrator who shall be
fully independent from both you and us. If a party fails to select its own
arbitrator within Fourteen (14) days (including weekends and holidays) the other
party may seek relief as provided in applicable arbitration legislation.

The arbitrator or arbitrators may take procedural and other guidance from any
law or statute governing arbitration in the province where the arbitration is
conducted.

The decision of the arbitrator or the majority decision of the arbitrators shall
be final and binding on the parties and such decision shall not be referred to
any court for any reason.

The decision of the arbitrator or arbitrators shall include the issue of costs
of the arbitration, and such decision (to award costs or not) may take into
consideration the advice of counsel for each party, and may include reference to
any schedule of costs otherwise applicable to court proceedings in the province
where the arbitration is heard.

     7.      Amendment

This Engagement may only be amended by an agreement in writing signed by both
parties.

     8.      Working for Other Clients

We will not be prevented or restricted from providing services for other
clients. We will take steps to ensure that confidential information communicated
to us during the course of this engagement will be maintained confidentially and
separate from partners and staff assigned to engagements in which there is a
manifest competing interest of another client.

--------------------------------------------------------------------------------

     9.      Definitions

The following terms shall have the meaning prescribed herein both in these Terms
and Conditions and the Letter of Engagement:

“We”, “us”, or “our” shall mean GreenCap.

“You” shall mean the Company, its subsidiaries and affiliates.

“Consideration” for the purpose of calculating an earned Completion Fee shall
include the total consideration received on a before tax basis including but not
limited to cash, notes payable or any form of vendor take-back financing;
assumed debt, earn out notes or payments based on future results; shares of the
purchaser or Investor.

Initials of the authorized signatories of both parties:

JOHN SPANGENBERG, ESQ.                          AUGUST, 31st, 2010   
               Date: ________________________ John Spangenberg (managing
partner)       (Vancouver Green Capital Ventures)                         Date:
________________________ Chris Bunka       (CEO Enertopia Corporation)  


--------------------------------------------------------------------------------